By this application for a writ of habeas corpus the petitioner asserts that he is illegally imprisoned by the chief of police of the city of Los Angeles under conviction in the municipal court of that city of having committed vagrancy, a misdemeanor.
[1] There is ample evidence in the record to sustain the charge upon which petitioner was convicted. It is only necessary that there be proof of a single act of vagrancy. (People v.Phelps, 189 App. Div. 775 [179 N.Y. Supp. 289]; State v.Gardner, 174 Iowa, 748 [156 N.W. 747, 14 A.L.R. 1498, Ann. Cas. 1917D, 239, L.R.A. 1916D, 767].) In this instance it appears that the following facts pertain to petitioner's conduct in the city of Los Angeles: That he *Page 617 
was seen on the streets many times by witnesses; that on several occasions he was in the company of a known prostitute; that at one time he was drunk in an automobile, and that he was at all times idle and without means of support other than in a certain illegal trade known as "hijacking", and there is testimony that he was a "hijacker".
Under these circumstances it is unnecessary and unprofitable to consider or decide certain legal questions which petitioner urges.
The writ is discharged.
Stephens, P.J., and Archbald J., pro tem., concurred